1 Reported in 248 N.W. 41.
Claiming to be a citizen of this state and of the United States and that notwithstanding defendant refused her the right to vote at a school election, plaintiff sues for damages. There was a general demurrer to her complaint, which was overruled, with a certificate of importance and doubt. G. S. 1923 (2 Mason, 1927) § 9498(4). Defendant appeals.
Plaintiff was born in Wilkin county in this state of parents who were then citizens here. While quite young she removed with them to Canada, where the family resided for some five years and where her father became a naturalized Canadian citizen. Later, while plaintiff was still a minor, the family returned to this state, where they have since resided in Otter Tail county. In March, 1912, plaintiff's father declared his intention to become an American citizen and took out "first papers." Before he was fully naturalized, and in 1929, he died.
This summary of the facts shows that the case is ruled by Ostby v. Salmon, 177 Minn. 289, 225 N.W. 158, where we held on parallel facts that a minor removing from this country to Canada, where the father during the minor's infancy was naturalized as a British subject, was not restored to American citizenship by his return to this state while still a minor, and hence that he had no right to vote.
It follows that the order appealed from must be and is reversed.
HILTON, JUSTICE, took no part.
STONE and LORING, JUSTICES (dissenting). *Page 621